DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22 2022 has been entered.

Status of the Claims
Claims 1-7 and 9-16 are pending.  Claim 8 is canceled.  Claims 1 and 13 are amended.  Claims 14-16 are withdrawn as being drawn to a nonelected invention or species, there being no allowable linking or generic claim.  Claims 1-7 and 9-13 are examined based on their merits.  
  
Information Disclosure Statement
The Information Disclosure Statement filed 7/8/2022 has been reviewed.

Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   

Claim Objections Withdrawn
	
Claim Objections  
In light of the amendments to the claims the objection to claim 1 is withdrawn.  

Rejections Withdrawn
Claim Rejections - 35 USC § 103
In light of the amendments of the claims the rejection of claims 1-13 under 35 U.S.C. 103 as being unpatentable over Saeki JP H1160220A (3/2/1999) (8/6/2019 IDS) in view of Yaniv US 2003/213937 (11/20/2003)(7/18/2019 IDS) is withdrawn.  

Double Patenting
In light of the abandonment of the application the rejection of claims 1-13 on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9, 11-15 and 16-20 of U.S. Patent Appl. No. 16/609333 in view of Saeki JP H1160220A (3/2/1999) (8/6/2019 IDS) and Yaniv US 2003/213937 (11/20/2003)(7/18/2019 IDS) is withdrawn. 


New Objections
Claim Objections  
Claim 3 is objected to because of the following informalities:  the number 3 appears to be missing from the beginning of the claim. 

New Rejections  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over   Izumikawa et al. EP2910237 (8/26/2015)(8/6/2019 IDS) in view of Yaniv US 2003/213937 (11/20/2003)(7/18/2019 IDS) and Saeki JP H1160220A (3/2/1999) (8/6/2019 IDS).  

Izumikawa et al. (Izumikawa) discloses a surface-treated spherical calcium carbonate particles for use in cosmetics and method for producing it. The surface-treated spherical calcium carbonate particles are superior in water repellency and slipperiness which allow for the cosmetics into which these particles are incorporated to be superior in spreadability and in feel. (See [001]).  
The particles have a volume median diameter in a range of 0.5 to 20 μm which overlaps with the median particle size d50 of from 10 to 1000 nm (0.001 to 1 micrometer) called for in instant claim 3. (See Izumikawa claim 1). 
The amount of inorganic UV filter is present in an amount of about 10 g which overlaps with the amount of from 1 to 50 wt% called for in instant claim 4.  (See Table 2, Examples 3 and 4)
Mixtures of calcium phosphate with titanium oxide are taught. (See [0080, Examples 3 and 4).  In these mixtures the surface-treated calcium carbonate is formed before being combined with the titanium oxide. (See Examples 3 and 4).  This reads on the requirement that the surface-reacted calcium carbonate particles being preformed prior to combination with the UV filter particles.  Titanium dioxide is called for in instant claim 2 and they are UV filter particles as called for in instant claim 1. 
Phosphoric acid is used to make the surface-treated calcium carbonate as called for in instant claim 1. (See [0024-0025]).  
The cosmetic composition can be a sunscreen product as called for in instant claim 12. (See [0047]). The composition can comprise fragrances as called for in instant claims 11 and 13. (See [0047]).  
The amount of calcium carbonate incorporated into the cosmetic is taught to be from 0.1 to 95 wt%, preferably 5-50 wt.%, which overlaps with the 0.1 to 50 wt% called for in instant claim 9. (See [0046]).  Since calcium carbonate is present and phosphoric acid is present, calcium phosphate will also be present in the composition. (See Abstract, [0024] and claim 1).   Calcium phosphate is also known as hydroxyapatite as called for in instant claim 1.  
Saeki teaches calcium carbonate but does not teach a surface-reacted calcium carbonate having a volume median particle size d50 from 0.1 to 90 micrometers, a surface area of 15 m2/g, aragonitic crystal form for calcium carbonate or limestone as a source of the calcium carbonate. These deficiencies are remedied by the teachings of Yaniv and Saeki.
Yaniv teaches a process for producing precipitated aragonite calcium carbonate from raw limestone. (See Abstract and [0003]).  Limestone as the natural calcium carbonate is called for in instant claim 7.  Limestone is the natural ground calcium carbonate called for in instant claim 1.  Yaniv teaches a surface-reacted calcium carbonate having a particle size distribution between 1.76 and 2.52 micrometers and a specific surface area of between 6.8-12.2. 1.76 and 2.52 micrometers overlaps with the particle size from 0.1 to 90 micrometers and is therefore obvious.  The surface reacted calcium carbonate will have calcium phosphate formed on the surface of the natural ground calcium carbonate as called for in instant claim 1.  
Yaniv teaches that its particle calcium carbonate has a surface area of 15 m2/g which falls within the from 15 m2/g to 200 m2/g called for in instant claim 6. (See [0163]).  Yaniv teaches that its calcium carbonate, with its particle size and surface area, is very useful in sunscreen compositions and can protect from incoming light at relevant wavelengths. (See [0527]).  Yaniv teaches the use of aragonitic particulate calcium carbonate in sunscreen compositions as called for in instant claim 7. (See Abstract and [0527]).  Yaniv teaches that the aragonitic crystal structure and the physical characteristics of the calcium carbonate particle allow for easier formulating of the calcium carbonate particles. (See [0527]).  Specifically, because of its somewhat porous nature it can serve as a filler or builder and/or anticaking agent. (See [0527]).
The recitation that the surface-reacted calcium carbonate is a reaction product of natural ground calcium carbonate or precipitated calcium carbonate with carbon dioxide is how the surface-reacted calcium carbonate is made which thus recites how the surface-reacted calcium carbonate is produced.  Surface-reacted calcium carbonate is a product and this product is not limited to the manipulation of the process of making the product.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, “[b]ecause validity is determined based on the requirement of patentability, a patent is invalid of a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” Amgen Inc. v. F. Hoffman-La Roche Ltd. 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009); Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733.
The product of Yaniv comprises surface-reacted calcium carbonate which is a reaction product of natural ground or precipitated calcium carbonate with carbon dioxide and at least one acid in an aqueous medium, wherein the carbon dioxide is formed in situ by the acid treatment and/or is supplied from an external source (see the whole document especially [0003] and claims 1-3, and the natural ground calcium carbonate being selected from limestone. (See [0003-0004] and Yaniv claims 1-2).  
Specifically, Yaniv teaches a process for producing a particulate precipitated aragonite calcium carbonate, which comprises reacting an aqueous calcium hydroxide slurry with a gas selected from the group consisting of carbon dioxide and a gas containing it.  (See Yaniv claim 1).  The process includes an active agent which is an acid (an H30+ donor).  (See Yaniv claim 2).  This reads on the instant claim 1 requirements that the surface-reacted calcium carbonate be a reaction product of natural ground calcium carbonate or precipitated calcium carbonate with carbon dioxide and one or more H30+ donors, wherein the carbon dioxide is formed in situ by the H30+ donor treatment and/or is supplied from an external source.
Saeki teaches a calcium phosphate particle that is in a mixture with titanium oxide and that has a high ultraviolet shielding ability.  The mixture is useful as a filler in UV-filtering cosmetics. (See page 1 sec. 1, 5 and 7; page 2, sec. 9; examples, page 5, sec. 29 and 30; Figures 1 and 2).  The cosmetic composition is a sunscreen product. (See [0012]).  Saeki teaches that its composition can comprise an organic UV filter as called for in instant claim 10. (See [0013]).   Saeki teaches that the surface treated calcium carbonate particle can be used with organic sunscreens in a sunscreen product. (See [0013]).  
It would be prima facie obvious to one of ordinary skill in the art at the time of the invention making the Izumikawa composition to use a calcium phosphate particle having a particle size distribution between 1.76 and 2.52 micrometers, a surface area of 15 m2/g and an aragonite crystal structure made by the process taught by Yaniv in a sunscreen composition in order to better protect the user from damaging ultraviolet light and improve the ease of formulating the composition as taught by Yaniv.  It would be prima facie obvious to add an organic sunscreen to this composition in light of Saeki’s teaching that it is suitable to use an organic sunscreen with a surface treated calcium carbonate particle in a sunscreen product.   


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The rejection of claims 1-13 on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-13, 15 and 29-32 of U.S. Patent Appl. No. 16/961684 in view of in view of Saeki JP H1160220A (3/2/1999) (8/6/2019 IDS) and Yaniv US 2003/213937 (11/20/2003)(7/18/2019 IDS) is maintained.

Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to a cosmetic composition comprising a surface reacted calcium carbonate having a volume median particle size D50 from 0.1 to 90 microns wherein the composition provides UVA and/or UVB protection and the surface reacted calcium carbonate is a reaction product of natural ground calcium carbonate or precipitated calcium carbonate with carbon dioxide and one or more H3O donors and the carbon dioxide is formed in situ by the H30) donor and/or is supplied from an external source.  
The claims of U.S. Patent No. 16/961684 are directed to a the claims are directed to a composition comprising a surface reacted calcium carbonate having a volume median particle size D50 from 0.1 to 90 microns wherein the composition provides UVA and/or UVB protection and the surface reacted calcium carbonate is a reaction product of natural ground calcium carbonate or precipitated calcium carbonate with carbon dioxide and one or more H3O donors and the carbon dioxide is formed in situ by the H30+ donor and/or is supplied from an external source.  
  The claims of U.S. Patent No. 16/961684 differ from those of the instant application in that they do not expressly teach an inorganic UV filter or that the calcium carbonate has an aragonite crystal structure.  These deficiencies are made up for with the teachings of Saeki and Yaniv.
The teachings of Saeki are described supra.  It would be prima facie obvious for a skilled artisan making the composition of U.S. Patent Appl. No. 16/961684 to add titanium dioxide as taught by Saeki in order to make a sunscreen composition that has high UV shielding ability as taught by Saeki.
The teachings of Yaniv are described supra.  It would be prima facie obvious to one of ordinary skill in the art at the time of the invention making the composition of U.S. Patent Appl. No. 16/961684 to have the calcium phosphate particle have an aragonite crystal structure in order to better protect the user from damaging ultraviolet light and improve the ease of formulating the composition as taught by Yaniv.

The rejection is provisional because the claims are not yet issued.


Response to Arguments
Applicants’ arguments of June 22, 2022 have been fully considered and are found to be mostly persuasive.  
Applicants argue that a prima facie case of obviousness has not been made because neither Saeki or Yaniv, alone or in combination discloses a surface-reacted calcium carbonate as claimed.  
Applicants argue that Saeki relates to amorphous calcium phosphate-based composite particle having uv screening ability.  Saeki’s composite particle, unlike the instant claimed composition comprises calcium phosphate and at least titanium oxide, zinc oxide or cerium oxide.  Saeki teaches that his composite is formed by a fine having ultraviolet shielding ability is dispersed in a calcium hydroxide suspension and then an aqueous solution of phosphoric acid is added dropwise to adjust the pH to 9-11.  Saeki’s composite particles are a combination of calcium phosphate and UV filter and Saeki’s compositions are free of particles of surface-related calcium carbonate preformed prior to combination with the UV filter.  
The instant claimed composition comprises a UV filter, such as titanium dioxide, in addition to preformed surface-reacted calcium carbonate particles.  Unlike Saeki’s composite, the presently claimed cosmetic composition includes surface-reacted calcium carbonate particles that are formed prior to combination with the UV filter and that are therefore not composited with the UV filter.  
UV filter is not part of the composite.  Additionally, Saeki specifically teaches the importance of limiting the crystallinity of the amorphous calcium phosphate composite particles as the adsorption performance decreases as the crystallinity increases.  Therefore, Saeki does not teach or suggest that the surface-reacted calcium carbonate comprises a water-insoluble, at least partially crystalline calcium salt of an anion of phosphoric acid.  
Applicant asserts that Yaniv does not cure the deficiencies of Saeki.  Yaniv teaches a specific form of a particulate precipitated aragonite.  Yaniv does not teach or suggest combining preformed surface-reacted calcium carbonate particles with UV filter particles.  
Applicants take note of the double patenting rejections but does not take further action at this time because there are no allowable claims.  In other words, Applicants request to hold the double patenting rejection in abeyance until there is an indication of allowability of claims.  

Applicants’ arguments have been carefully considered and are found to be sufficiently persuasive.  The obviousness rejections are withdrawn above.  
Applicants request to hold the double patenting rejection in abeyance until there is an indication of allowability of claims is noted.  Applicant is reminded that a request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b) and 714.02).  Thus, the double patenting rejection is maintained for reasons of record as no action regarding this rejection has been taken by applicants at this time.
The remainder of Applicants’ arguments are moot in view of the new rejections applied above.


Conclusion

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH  CHICKOS/
Examiner, Art Unit 1619



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616